


 HR 3663 ENR: To designate the medical center of the Department of Veterans Affairs in Huntington, West Virginia, as the Hershel “Woody” Williams VA Medical Center.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 3663

AN ACT
To designate the medical center of the Department of Veterans Affairs in Huntington, West Virginia, as the Hershel Woody Williams VA Medical Center.

 
1.Designation of Hershel Woody Williams VA Medical Center in Huntington, West Virginia 
(a)DesignationThe medical center of the Department of Veterans Affairs in Huntington, West Virginia, shall after the date of the enactment of this Act be known and designated as the Hershel Woody Williams VA Medical Center. (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center referred to in subsection (a) shall be considered to be a reference to the Hershel Woody Williams VA Medical Center. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
